      5:20-cv-01949-TMC         Date Filed 03/31/21       Entry Number 64      Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 ORANGEBURG DIVISION

 Timothy W. Gibson a/k/a Timothy )
 Wayne Gibson #266027 a/k/a Timothy )
 Wayne Gibson #146113,               )
                                     )
                     Plaintiff,      )                Civil Action No. 5:20-cv-1949-TMC
                                     )
 vs.                                 )                                 ORDER
                                     )
 Chuck Wright, Christy Barber, Kathy )
 White, Mary King, Lucy Sparver, and )
 Genille Lundy,                      )
                                     )
                     Defendants.     )
 _________________________________)

       Plaintiff Timothy W. Gibson, a state prisoner proceeding pro se and in forma pauperis,

filed this action pursuant to 42 U.S.C. § 1983. (ECF Nos. 1; 2; 11). In accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.), this matter was referred to a magistrate

judge for all pretrial proceedings. On October 30, 2020, Defendants filed a joint motion for

summary judgment. (ECF No. 50). On December 3, 2020, Plaintiff filed both a response in

opposition to Defendants’ motion (ECF No. 54) and a motion for an extension of time to file a

response (ECF No. 55). The court granted Plaintiff’s motion, allowing him thirty (30) days to file

a supplemental response and noting that, if Plaintiff failed to file a supplemental response within

the time permitted, the court would consider Plaintiff’s response (ECF No. 54) in determining the

merits of the pending motion for summary judgment. (ECF No. 56). Despite the additional time

allotted, Plaintiff filed no further response to Defendants’ motion.

       Now before the court is the magistrate judge’s Report and Recommendation (“Report”),

recommending that the court grant Defendants’ motion for summary judgment. (ECF No. 60).

The Report was mailed to Plaintiff at the address he provided the court, (ECF No. 61), and has not


                                                 1
      5:20-cv-01949-TMC          Date Filed 03/31/21      Entry Number 64         Page 2 of 3




been returned as undeliverable. Therefore, Plaintiff is presumed to have received the Report.

Plaintiff was advised of his right to file specific objections to the Report, (ECF No. 60-1), but

failed to do so. The time for Plaintiff to object to the Report has now expired, and this matter is

ripe for review.

       The magistrate judge’s recommendation has no presumptive weight, and the responsibility

for making a final determination remains with the United States District Court. Wimmer v. Cook,

774 F.2d 68, 72 (4th Cir. 1985) (quoting Mathews v. Weber, 423 U.S. 261, 270–71 (1976)).

Nevertheless, “[t]he district court is only required to review de novo those portions of the report to

which specific objections have been made, and need not conduct de novo review ‘when a party

makes general and conclusory objections that do not direct the court to a specific error in the

magistrate judge’s proposed findings and recommendations.’” Farmer v. McBride, 177 Fed.

App’x 327, 330–31 (4th Cir. April 26, 2006) (quoting Orpiano v. Johnson, 687 F.2d 44, 47 (4th

Cir. 1982)). The court may accept, reject, or modify, in whole or in part, the recommendation

made by the magistrate judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

However, in the absence of specific objections to the Report and Recommendation, this Court is

not required to give any explanation for adopting the recommendation. Greenspan v. Brothers

Prop. Corp., 103 F. Supp. 3d 734, 737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–

200 (4th Cir. 1983)).

       Thus, having reviewed the Report and the record and, finding no clear error, the court

agrees with, and wholly ADOPTS, the magistrate judge’s findings and recommendations in the

Report (ECF No. 60), which is incorporated herein by reference. Accordingly, the court GRANTS

Defendants’ motion for summary judgment (ECF No. 50).

       IT IS SO ORDERED.




                                                  2
     5:20-cv-01949-TMC         Date Filed 03/31/21       Entry Number 64        Page 3 of 3




                                                     s/Timothy M. Cain
                                                     United States District Judge
Anderson, South Carolina
March 31, 2021

                              NOTICE OF RIGHT TO APPEAL
       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                3
